DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-16 are pending. Claims 17-18 have been cancelled.
Specification
The abstract of the disclosure is objected to because the Abstract contains 166 words, and an Abstract requires a maximum of 150 words, thus the current Abstract is too long.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the connecting portion is split into multiple pieces” (claim 9), and “wherein the central portion of the main body is seamless” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Objections
Claim 12 objected to because of the following informalities:  “edges of adjacent straps including an edge of the strap that extends from the at least one notch overlap” should be - edges of adjacent straps, including an edge of the strap that extends from the at least one notch, overlap- (commas added for better phrase structure).  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  “wherever an edge of one of the straps that extends from one of the notches overlaps an edge of an adjacent strap that extends from another one of the notches when the compression garment is in the wrapped position” should be -an edge of one of the straps that extends from one of the notches overlaps an edge of an adjacent strap that extends from another one of the notches when the compression garment is in the wrapped position- (the usage of “wherever” made the limitation confusing).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “connecting portion” in claims 1-9, wherein “connecting portion” refers to a band of material (see instant disclosure page 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 20150025424 A1) in view of Cox (US 20160000612 A1) in view of Huff (US 20150148723 A1).
Regarding claim 1, Richardson discloses a compression garment 10 (See Figure 14B) (see title, wherein this device is a compression device) (see [0047] wherein this is a “compression garment 10”) that is to be wrapped around a limb of a user (see [0048, 0079]), the compression garment 10 comprising: 

the main body 20/30 comprising: 
a central portion (See Annotated Figure 14B) comprising a first lateral edge and a second lateral edge (See Annotated Figure 14B), 
wherein the first lateral edge and the second lateral edge comprise a plurality of first regions and a plurality of second regions (See Annotated Figure 14B), and a plurality of straps 22/32 (see [0079]) that extend from the first regions of the first lateral edge and the first regions of the second lateral edge (See Annotated Figure 14B), wherein the straps 22 extending from the first regions of the first lateral edge are staggered with the straps 32 extending from the first regions of the second lateral edge (See Annotated Figure 14B, wherein the straps 22 are staggered opposite the straps 32); and 
a connecting portion 200 (Figure 14B, “pair of parallel guide bands” 200A+200B are interpreted to be a singular overall portion 200 [0079-0080]) that is fixed to at least one of the second regions of the first lateral edge and at least one of the second regions of the second lateral edge (See Annotated Figure 14B and [0079-0080], wherein the connection portion 200 is directly connected to the main body 20/30 such that the connecting portion 200 is connected to the second regions of the first and second lateral edge via the main body 20/30 interconnecting structure), 
wherein the straps 22/32 are moveable relative to the connecting portion 200 (See Figure 14B and [0079-0080] wherein the straps 22/32 and connecting portion 200 are movable relative to each other).

    PNG
    media_image1.png
    598
    817
    media_image1.png
    Greyscale

Richardson does not disclose the main body 20/30 first and second layers being woven.
However, Cox teaches an analogous compression garment 50 (see Figure 5 and [0058] wherein the “pressure device 50” creates compressive force when worn on a limb, thus also being a “compression garment” 50) with an analogous first layer (outer facing surface) and an analogous second layer (interior facing surface (See Figures 5-9) wherein the compression garment 50 and its first and second layers may be a perforated woven fabric (see [0058, 0062]) in order to provide increased permeability and breathability thus increasing the comfort of the device (see [0062]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second layers of the main body 20/30 of Richardson to be perforated woven fabric (thus being woven) as taught by 
Richardson in view of Cox does not disclose to reverse the compression garment between a first state and a second state, wherein in the first state, the first woven layer of the main body is external relative to the second woven layer when the compression garment is in a wrapped position, and wherein in the second state, the second woven layer of the main body is external relative to the first woven layer when the compression garment is in a wrapped position.
However, Huff teaches an analogous garment 10 that is to be wrapped around a limb of a user (See Figure 1 and [0018], wherein this is a “brace 10” configured to be wrapped around injured limbs) that comprises an analogous first layer 12 (outer surface 12, [0019], Fig. 1) and an analogous second layer 14 (inside surface 14, [0019], Fig. 1) wherein the first layer 12 and second layer 14 can be each provided with different displays of decorative elements (patterns) (see [0019]) and is configured to be able to reverse the garment 10 between a first state (1) and a second state (2), wherein in the first state (1), the first layer 12 is external relative to the second layer 14 when the garment 10 is in a wrapped position, and wherein in the second state (2), the second layer 14 is external relative to the first layer 12 when the garment 10 is in a wrapped position (see [0019] wherein the garment 10 is reversible and can be flipped inside out to provide having the first layer 12 or second layer 14 be externally facing), wherein this provides the user with an improved garment that is personalized to them and can say something about themselves (see [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the compression garment 10 of Richardson in view of Cox with the function and structure of Huff above to reverse the compression garment 10 between a first state and a second state, wherein in the first state, the first woven layer of the main body 20/30 is external relative to the second woven layer when the 
Regarding claim 2, Richardson in view of Cox and Huff discloses the invention of claim 1 above.
Richardson in view of Cox and Huff further discloses wherein the straps 22/32 are moveable around the connecting portion 200 to reverse the compression garment 10 between the first state and the second state (See Richardson Figure 14B and [0079-0080] wherein the straps 22/32 and connecting portion 200 are moveable relative to each, and such function may be performed when reversing the garment 10 between the first and second state when reversing/flipping inside out the garment as taught by Huff [0019]).
Regarding claim 3, Richardson in view of Cox and Huff discloses the invention of claim 1 above.
Richardson in view of Cox and Huff further discloses wherein the straps 22/32 are feedable through the connecting portion 200 (See Richardson Figure 14B, wherein the straps 22/32 are capable of being pulled/pushed/fed through the aperture formed by the connecting portion 200) to reverse the compression garment 10 between the first state and the second state (such function may be performed and is capable of being performed when reversing the garment 10 between the first and second state when reversing/flipping inside out the garment as taught by Huff [0019]).
Regarding claim 4, Richardson in view of Cox and Huff discloses the invention of claim 3 above.
Richardson in view of Cox and Huff further discloses wherein the connecting portion 200 (200A+200B) and the main body 20/30 (See Figure 14B) define a plurality of slits (See 

    PNG
    media_image2.png
    435
    636
    media_image2.png
    Greyscale

Regarding claim 7, Richardson in view of Cox and Huff discloses the invention of claim 1 above.

Regarding claim 8, Richardson in view of Cox and Huff discloses the invention of claim 1 above.
Richardson discloses the connecting portion 200 (200A/200B) is fixed to the second regions of the first lateral edge and the second regions of the second lateral edge (See Annotated Figure 14B, wherein the connecting portion 200 is fixed to the main body 20/30 and thus is connecting to the indicated second regions via the main body 20/30 connection)
Richardson in view of Cox and Huff does not disclose wherein the connecting portion is a single piece of material.
However, the embodiment of Figure 14A of Richardson teaches that the connecting portion 200 may be a single piece of material (see [0078]), and paragraphs [0078-0080] provides that using the pair of connecting portions 200A/200B is equivalent and predictable in overall function to having a single piece of material in the form of the connecting portion 200 of embodiment Figure 14A.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting portion 200 (200A/200B) of Richardson Figure 14B to be a single piece of material 200 according to Figure 14A embodiment, as the connecting portion 200 (200A/200B) of Fig. 14B has equivalent and predictable functionality as the single piece of material version of the connecting portion 200 of Figure 14A (See Richardson [0078-0080]).

However, Richardson discloses that the connecting portion 200 (200A/200B) are guide bands that function to guide the limb into the desired position in the garment 10 (see [0079-0080]). And furthermore, the instant disclosure provides that the connecting portion has the same function of being a “guide” for donning the compression garment (Instant Disclosure Page 7), such that there is no criticality tied to the connecting portion forming a zig-zag shape as the critical function of the connecting portion as disclosed is equivalently provided and known by the primary reference of Richardson.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting portion 200 of Richardson to be fixed to form a zig-zag shape as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Richardson in view of Cox and Huff discloses the invention of claim 1 above.
Richardson further discloses the connecting portion 200 (200A+200B) is split into multiple pieces (See Figure 14B, wherein the connecting portion is split into a first piece 200A and a second piece 200B).
Regarding claim 10, Richardson in view of Cox and Huff discloses the invention of claim 1 above.
Richardson further discloses wherein the connecting portion 200 (200A+200B) comprises a band of material (see [0078-0080], wherein connecting portion 200 is a “guide band”) extending between the second regions of the first lateral edge and the second regions of 
Regarding claim 11, Richardson in view of Cox and Huff discloses the invention of claim 1 above.
Richardson as modified by Cox and Huff discloses wherein the first woven layer and second woven layer are different colors and/or have different patterns (see Huff modification in claim 1 above, wherein the first and second woven layers of Richardson in view of Cox were modified to have different “patterns” in the form of different decoration displays, see Huff [0019]) (Examiner Note: “and/or” is interpreted as being “or” thus this limitation only requires different colors or patterns).
Regarding claim 12, Richardson in view of Cox and Huff discloses the invention of claim 1 above.
Richardson further discloses further comprising at least one notch (See Annotated Figure 14B-3 below, wherein a “notch” is defined by Merriam-Webster [https://www.merriam-webster.com/dictionary/notch] to be a “V-shaped indentation”, and the indicated notches herein can be viewed to be V-shaped indentations into the main body 2/30 and the straps 22/32) where an edge of one of the straps 22/32 meets the first lateral edge and/or the second lateral edge (See Annotated Figure 14B-3, wherein the indicated notches are located where an edge of the straps 22/32 meets the indicated lateral edge); wherein when the compression garment 10 is in a wrapped position, edges of adjacent straps 22/32 including an edge of the strap 22/32 that extends from the at least one notch overlap (See Annotated Figure 14B-3, and Figures 5A-5B which show the straps 22/32 in a wrapped position, wherein the straps 22/32 and their edges are capable of overlapping with each when in the wrapped position).
Regarding claim 13, Richardson in view of Cox and Huff discloses the invention of claim 12 above.

Regarding claim 14, Richardson in view of Cox and Huff discloses the invention of claim 12 above.
Richardson further discloses wherein the at least one notch comprises a plurality of notches (See Annotated Figure 14B-3, wherein there are a plurality of indicated notches), and wherein: each notch is provided where an edge of one of the straps 22/32 meets the first lateral edge and/or the second lateral edge (See Annotated Figure 14B-3, wherein the notches are provided where an indicated lateral edge meets an edge of the strap 22/32), and each notch receives an opposing straight portion of an edge of an adjacent strap 22/32 when the compression garment is in the wrapped position (See Annotated Figure 14B-3 and Figures 5A-5B which show the straps 22/32 in a wrapped position, wherein the notches are capable of receiving an edge of an opposing straight portion of an adjacent strap 22/32 by tucking the straight edge of the adjacent strap into the notch area).

    PNG
    media_image3.png
    502
    817
    media_image3.png
    Greyscale

Regarding claim 16, Richardson in view of Cox and Huff discloses the invention of claim 1 above.
Richardson further discloses wherein the central portion of the main body 20/30 (See Annotated Figure 14B) is seamless (as seen in Annotated Figure 14B there are no provided seams, and [0080] provides that the connecting portion 200 may be glued instead of sewn to the main body 20/30, thus there being no seams).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 20150025424 A1) in view of Cox (US 20160000612 A1) in view of Huff (US 20150148723 A1) in view of Gaylord (US 20170143526 A1).
Regarding claim 5, Richardson in view of Cox in view of Huff discloses the invention of claim 1 above.
Richardson in view of Cox and Huff does not disclose wherein the main body and the connecting portion are made of different materials.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body 20/30 of Richardson to be substantially inelastic, low-stretch material and the connecting portion 200 of Richardson to be elastic, and thus be made of different materials, as taught by Gaylord in order to provide an improved compression garment that stabilizes the limb when worn (Gaylord [0020]).
Regarding claim 6, Richardson in view of Cox in view of Huff in view of Gaylord discloses the invention of claim 5 above.
Richardson in view of Cox in view of Huff in view of Gaylord discloses wherein the connecting portion 200 is thinner and has a higher elasticity relative to the main body 20/30 (See Figure 14B of Richardson, wherein the connecting portions 200A/200B are thinner in width than the main body 20/30) (Richardson as modified by Gaylord in claim 5 above has provided the main body 20/30 to be substantially inelastic and the connecting portion 200 to be elastic, Gaylord [0006, 0020], thus the connecting portion 200 having a higher elasticity relative to the main body 20/30).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 20150025424 A1) in view of Cox (US 20160000612 A1) in view of Huff (US 20150148723 A1) in view of Lipshaw (US 20050192524 A1).
Regarding claim 15, Richardson in view of Cox in view of Huff discloses the invention of claim 1 above.
Richardson in view of Cox and Huff does not disclose wherein the central portion of the main body includes a seam to provide a biased curvature configured for conforming the compression garment to the limb. 
However, Lipshaw teaches an analogous compression garment (see [0102]) with an analogous central portion 10 (“central region” 10, [0102]), wherein the central portion may include seams to provide a biased curvature configured for conforming the compression garment to the limb (see [0103], “seams are sewn into the central region enable the garment to conform to the bent shape of an arm at the elbow, the leg at the knee, or another jointed body part”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the central portion of the main body 20/30 of Richardson (Annotated Figure 14B) to include a seam to provide a biased curvature configured for conforming the compression garment to the limb as taught by Lipshaw (see [0102-0103]) thereby providing an improved compression garment that can be snugly fitted to a jointed body part (Lipshaw [0103]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140358055 A1 – connecting portion 37
US 20160058623 A1 – compression garment with a main body 20 having a central portion, staggered straps 14, and a connecting portion 13
US 20180092782 A1 – compression garment with straps 101 and a connecting portion 108
US 2574678 A – body wrap that has different colors on opposing layers/surfaces
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/            Examiner, Art Unit 3786                                                                                                                                                                                            	3/8/2022

/VICTORIA HICKS FISHER/            Primary Examiner, Art Unit 3786                                                                                                                                                                                            	3/17/2022